       Case 1:19-cv-11350-PAE-DCF Document 23 Filed 08/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


YONY SOSA on behalf of himself and all
other persons similarly situated,
                                                                     19 Civ. 11350 (PAE) (DCF)
                                        Plaintiff,
                        -v-                                                     ORDER

OXFORD INDUSTRIES, INC.,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       On August 3, 2020, the parties filed a joint letter, addressed to Judge Freeman, requesting

“a comprehensive stay of the proceedings in this action, pending the Second Circuit’s rulings” in

Yovanny Dominguez v. Banana Republic, LLC, No. 19 Civ. 10171 (GHW) (“Banana Republic”)

and James Murphy v. Kohl’s Department Stores, Inc., No. 19 Civ. 9921 (GHW) (“Kohl’s”).

Dkt. 32 at 1.

       The Second Circuit’s resolution of these appeals is likely to impact significantly the

governing law applicable to this litigation. Further, with discovery having been stayed at the

parties’ joint request, see Dkts. 18, 21, neither party would be prejudiced by the Court’s waiting

for guidance from the Circuit regarding identical issues. Accordingly, the Court grants the

parties’ joint motion for a stay of this case. The parties are directed to submit a joint status letter

within one week of the Second Circuit’s issuance of a decision in one of the gift card cases.

       The Clerk of Court is respectfully directed to stay this case.

       SO ORDERED.

                                                                PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: August 3, 2020
       New York, New York
